Citation Nr: 0827285	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

Preliminarily, the Board notes that the July 2005 VA examiner 
referenced audiological examinations conducted May 1, 1964, 
and May 8, 1964.  In his April 2006 Form 9, the veteran 
stated that he did not know of any post-service tests dated 
in 1964 to which the examiner referred.  In reviewing the 
evidence, the Board discovered that there were misfiled 
service medical records belonging to other veterans in this 
veteran's claims file.  The misfiled medical records were 
removed from the veteran's claims file.  They will be sent 
back to the RO for appropriate action.  See Chairman's 
Memorandum No. 01-06-20 (July 28, 2006).  However, even 
though the July 2005 VA examiner referred to the misfiled 
documents, these documents have no bearing on the claims at 
issue in this appeal.  In this regard, the May 1964 service 
medical records relied on by the July 2005 VA examiner 
reflected findings of normal hearing.  The veteran's 
September 1963 separation examination also documents the 
veteran's ears and drums as clinically normal, and that his 
hearing was 15/15 on whispered voice testing.  Therefore, the 
veteran's own service medical records do not show that 
hearing loss manifested during service.  Accordingly, it is 
not prejudicial for the Board to decide the issues of 
entitlement to service connection for hearing loss and 
tinnitus without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a), 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated February 2005, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claims, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claims in August 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the February 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the March 2006 statement of 
the case (SOC) and the May 2006 supplemental statement of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the February 2005 letter stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the February 
2005 letter specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  The veteran was also afforded a VA examination in 
July 2005 in connection with these claims.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I. Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the veteran currently meets the criteria 
for bilateral hearing loss.  As part of the veteran's VA 
examination in July 2005, an authorized audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
75
80
LEFT
75
75
75
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 86 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the veteran has for each ear.  38 C.F.R. § 
3.385.  The Board notes that the speech recognition score of 
86 percent establishes hearing loss in the veteran's left 
ear, but a score of 96 percent does not establish hearing 
loss in the veteran's right ear pursuant to VA regulations.  
38 C.F.R. § 3.385.  However, the veteran's auditory threshold 
findings are sufficient standing alone to establish bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
hearing loss.  In his November 2005 notice of disagreement 
(NOD), the veteran contends he was exposed to acoustic trauma 
in service because he was in infantry and exposed to loud 
noise during his time in service.  The veteran is considered 
competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2).

The Board notes that the veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
hearing loss.  In fact, the veteran's September 1963 
separation examination found his ears and drums to be normal, 
and he denied having a medical history of any ear trouble.  
Although an audiological evaluation was not conducted as part 
of this examination, the veteran was given whisper voice 
tests, and the examination documents the veteran's 
performance on these tests as 15/15 bilaterally.  Moreover, 
the medical evidence of record shows that the veteran did not 
seek treatment for hearing loss until many years after his 
separation from service.  Therefore, the Board finds that 
hearing loss did not manifest during service or for many 
years thereafter.  

Service connection for hearing loss may also be granted on a 
presumptive basis if it manifests itself to a degree of 10 
percent or more within one year after discharge.  38 C.F.R. 
§ 3.307, 3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the veteran contend that 
his hearing loss manifested to that degree at that time.  Id.  
Therefore, the Board finds that the veteran's hearing loss 
may not be presumed to have been incurred in active service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the veteran to currently 
have such a disorder that is related to his military service.  
The July 2005 VA examiner concluded that it was not as likely 
as not that the veteran's current hearing loss was related to 
military service.  The July 2005 VA examiner stated that the 
veteran himself stated that his hearing loss was initially 
noticed 12 years ago, or in 1993, indicating that the onset 
of hearing loss was some 30 years after the veteran's 
separation from service.

The Board does observe private medical records dated in April 
2001 and August 2005 indicating that the veteran had a 
current diagnosis of hearing loss.  However, the private 
medical records do not provide any medical evidence that the 
veteran's current hearing loss was connected to his military 
service.  

Although in his April 2006 and July 2007 statements, the 
veteran contended that he has had a gradual hearing loss 
since the service, the veteran, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral hearing loss.  Specifically, the July 
2005 audiological evaluation report reflects that the veteran 
currently meets the diagnostic criteria for hearing loss.  
38 C.F.R. § 3.385.  However, in order to establish service 
connection, there must be competent evidence establishing an 
etiological relationship between an injury in service and the 
current disability.  After considering all the evidence under 
the laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss because the competent medical evidence 
does not reveal a nexus to an injury or disease occurring in 
service.  Additionally, the evidence does not support service 
connection or a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  Absent such evidence, service connection for 
hearing loss may not be granted.  38 C.F.R. § 3.303, 3.307, 
3.309(a).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for hearing loss is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(3), 3.309(a) 
(2007).

II. Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
As previously noted, the veteran's September 1963 separation 
examination documents the veteran's ears and drums as 
clinically normal, and does not show any complaints of 
tinnitus.  Moreover, the medical evidence of record shows 
that the veteran did not seek treatment for tinnitus until 
many years after his separation from service.  As noted above 
with regard to the hearing loss claim, the Board finds this 
gap in time significant, and it weighs against the existence 
of a link between the veteran's complaints of tinnitus and 
his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that tinnitus did not manifest during service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In his November 
2005 NOD, the veteran indicated that he disagreed with the 
August 2005 rating decision because he had noise exposure 
during service, essentially arguing that this noise exposure 
is what caused his tinnitus.  Regarding the veteran's 
statements that he has experienced tinnitus, the Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., he is competent to report that he has 
experienced ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

To the extent that the veteran has attested to having 
chronic/continuous symptomatology of tinnitus since service, 
the Board has considered the provisions of 38 C.F.R. § 
3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  The record 
here discloses a span of approximately 30 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a disorder that is related to his 
military service.  The July 2005 VA examiner concluded that 
it was not at least as likely as not that the veteran's 
current tinnitus was related to military service.  The July 
2005 VA examiner also noted that the veteran himself stated 
that tinnitus had its onset 5 - 6 years ago, or approximately 
36 years after the veteran's separation from service.

Although the veteran might sincerely believe that his 
tinnitus is related to his service, the veteran, as a lay 
person, is not competent to testify that his tinnitus was 
caused by acoustic trauma in service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus, the 
veteran's separation exam does not reflect any reports of 
tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not 1999 approximately 35 years after his 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a thorough review of the claims file and 
an adequate medical examination, the July 2005 VA examiner 
found that the veteran's tinnitus was not as likely as not a 
result of military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more probative 
than the statements of the veteran, offered more than 40 
years after his discharge from service.  See Curry, 7 Vet. 
App. at 68.
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


